DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 7,052,572 in view of Ziemelis (US 4,370,160).
As to claim 1, Miura teaches a production method for a fiber-reinforced resin molded object, the method comprising: 
arranging a fiber-reinforced base material impregnated with resin (8:51-53; 21:63-67) on an inner surface of a mold (Fig. 15, items 230 and 250); 
filling a core space of the fiber-reinforced resin base material in the mold with a powder mixture including thermally expandable material (8:59) and another powder (glass beads (8:59-60)); 
sealing the mold (See Fig. 15, items 250 and 230 sealed at edges); 
heating at from a heat expansion starting temperature to a maximum expansion temperature of the thermally expandable microcapsules to cause the thermally expandable microcapsules to expand (24:13); and 

Miura does not specifically teach “liquidity” or “microcapsules”.  
However, Ziemelis teaches preparing microcapsules comprising a solid organopolysiloxane (silicone) specifically suggested for use as filler particles (Abstract).  In the combination with Miura, the small size of the Ziemelis silicone microcapsules would cause the mixture to have liquidity as in the claimed process.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Ziemelis microcapsules into Miura because (a) one would view the Ziemelis silicone microcapsules as an obvious interchangeable substitute for the silicone microspheres already taught by Miura, or (b)  Miura teaches silicone filler particles for filling the interior of a core, and Ziemelis provides silicone microcapsules within the teaching/suggestion of Miura already used for filling (Abstract).
As to claims 2 and 3, while Miura does not appear to teach a particular amount of powder or ratio of constituents, Miura does teach varying the filling amount (25:2-5) and the mixing ratio of silicone materials to glass (8:36-47) in order to appropriately change the pressing force applied to the composite.  Therefore the filling amount and missing ratio represent result effective variables.  One of ordinary skill in the art would have found it obvious to arrive at the claimed ratio and amount as a matter of routine optimization.  As to claim 5, in Miura the other powder is inorganic glass beads (8:36-47).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 7,052,572 in view of Ziemelis (US 4,370,160), further in view of Grimes (US 5,266,249).  Miura and Ziemelis teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 4, Miura teaches a flexible mandrel (240) meets the claimed release material and surrounds the pressurizing material.  Miura is silent to expelling air between the mold and fiber reinforced resin material to bring the fiber reinforced resin material into contact with the inner surface of the mold.  However, Grimes teaches applying a vacuum in a similar system while the mold is sealed in order to remove air and create a pressure differential that would inherently cause contact between the composite material and the mold (Abstract).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Grimes vacuum into the modified Miura process as an improvement that would cause improved conformance to the mold shape. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742